Case 3:18-cv-00683-VLB Document 141-11 Filed 10/01/19 Page 1 of 8



                                                                          1


                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT


    ----- -- -- - ----- ----- - ---- - --x
   NICOLE CHASE

                          Plaintiff,

               vs .                          NO.    3:18-cv-00683(VLB)

   NODINE'S SMOKEHOUSE, INC.,
   CALVIN NODINE, TOWN OF
   CANTON, JOHN COLANGELO,
   ADAM GOMPPER, MARK J.
   PENNEY, AND CHRISTOPHER
   ARCIERO

                          Defendants.                 ~ COPY
    ----- - - - - - ------------------x


                            D E P O S I T I        O N




                      THE DEPOSITION OF MARK J.            PENNEY,    taken on

               behalf of the Plaintiff,            before Kevin Lambino,

               Registered Professional Reporter,               Notary Public

               within the State of Connecticut Certificate

               Number 191, on the 29th day of November,                  2018,

               at 11:57 a.m.,      at the offices of Robert Fortgang

               Associates,     LLC,    573 Hopmeadow Street,          Simsbury,

               CT.




                     GOLDFARB AND AJELLO, LLC      (203}   972-8320


                                                            EXHIBIT H
Case 3:18-cv-00683-VLB Document 141-11 Filed 10/01/19 Page 2 of 8



                                                                     38



 1   on a date and time and amended a police report?

 2       A.       It does I believe.

 3           Q.   Does each police officer or member of the Canton

 4   Police Department who has access or authorized to use

 S   that system,     do they each have an individual log-in

 6   information?

 7       A.       They do and I believe it's password protected as

 8   well.

 9       Q.       Can you tell me for the Canton Police Department

10   what the procedure is for taking oaths for sworn

11   statements?

12       A.       You take your statement and then there's two

13   formats.      You can take it in a handwritten statement on a

14   preprinted form and then you can also take it on a,              when

15   you are sitting down at a terminal entering data into the

16   computer.      And then when you print that form out it also

17   has an oath statement printed on that form as well.

18                So the officer should read the oath and swear

19   the victim to,     I'm sorry,    swear the person to the

20   statement.

21       Q.       And is it common for the officer who took the

22   statement and types it up to give the oath?

23       A.       I believe so.

24       Q.       I'm sorry,   going back it Exhibit 5 which is the

25   sexual assault investigation general order.               It's Exhibit

                    GOLDFARB AND AJELLO, LLC {203)     972-8320


                                                         EXHIBIT H
Case 3:18-cv-00683-VLB Document 141-11 Filed 10/01/19 Page 3 of 8



                                                                         48


 1          A.    No.

 2          Q.    On May 11, Nicole Chase came back to the police

 3   department,        right,      with Alexandra Archer.

 4                Are you aware of that?

 5          A.    Yes.

 6          Q.    And this report,         Plaintiff's Exhibit 11,

 7   describes that,           describes other things but it does

 8   describe that,           right?

 9          A.    Yes,    it does.

10          Q.    Did you have any discussions with Ms.             Chase on

11   May 11,     2017?

12          A.    I   spoke to her but I       don't know what day it was.

13   I   think it was previous to May 11.

14          Q.   Okay.         I   am just trying to figure out the

15   timeline.        So she came in May 7 with her mother.

16               You don't think you spoke to her that day?

17          A.    I   did not.

18          Q.   Do you know if she came to the police department

19   between May 7 and May 11?

20          A.   She came back at another time.              Officer Gompper

21   wasn't there,        I   was there so I    spoke to her and told her

22   she would need to speak to Gompper,             but I did have a

23   conversation with her but I don't know what date that

24   was.

25          Q.   So it may have been after May 11 or before?

                      GOLDFARB AND AJELLO, LLC (203}    972-8320


                                                             EXHIBIT H
Case 3:18-cv-00683-VLB Document 141-11 Filed 10/01/19 Page 4 of 8



                                                                       49


 1       A.     I want to say it was before this report was

 2   written,   and it looks like she came back on the 11th,                so

 3   it would have either been the eighth,            ninth or the tenth.

 4        Q.    And this report does say,         on his return

 5   Wednesday,     May 10 he learned that the victim had returned

 6   to the police department,        right?

 7       A.     Yes.

 8        Q.    So that is when you spoke to her you think,             not

 9   May 10 but before May 10?

10       A.     I   think so,   that's what I     think.

11       Q.     Sometime between May 7 and May 10?

12       A.     Yes.

13       Q.     Can you tell me what she said to you first?

14       A.     I   cannot recall the complete context of the

15   conversation.       What sticks out in my mind was she seemed

16   to want to know whether or not             she was looking for

17   advice whether or not to report to work,              what she should

18   do in the employment context which I           told her is

19   something we don't handle and I referred her to speak to

20   an employment attorney.

21       Q.     You did tell her that you think she should speak

22   to an attorney?

23       A.     I did.

24       Q.     What did she say in response?

25       A.     I   think she just kind of applied in the

                    GOLDFARB AND AJELLO, LLC (203)     972-8320


                                                           EXHIBIT H
Case 3:18-cv-00683-VLB Document 141-11 Filed 10/01/19 Page 5 of 8



                                                                     51


 1        Q.     Okay.      Have you reviewed a video of your

 2   conversation with Nicole Chase?

 3        A.     I have not.

 4        Q.     When you say "it may have been," why do you

 5   think that?

 6       A.      Because I believe that there is an ongoing

 7   recording system that monitors the lobby.              I don't really

 8   know the wherewithal of how that works.

 9        Q.     Okay.      When you said Nicole Chase wanted,       Nicole

10   wanted advice on whether or not to report to work,              is

11   that what you said?

12       A.      Her,    if I   remember correctly,     her questions were

13   along the lines of employment type questions which I

14   couldn't answer which is why I          referred her to an

15   attorney.     She is asking questions about what her like

16   legal,    his legal obligation of retaining her as an

17   employee was which I        couldn't answer.

18       Q.      Okay.      Is it fair to say she was concerned of

19   keeping her job?

20       A.      Yes.

21       Q.      Do you recall having had any other conversations

22   with Ms.    Chase at any other point in time?

23       A.      No.

24       Q.      Did you have any discussions with Ms. Archer at

25   any time?

                       GOLDFARB AND AJELLO, LLC (203}   972-8320


                                                         EXHIBIT H
Case 3:18-cv-00683-VLB Document 141-11 Filed 10/01/19 Page 6 of 8



                                                                               102


 1   it possible to identify suspects.

 2                     So I    don 1 t    think they 1 re ever completely closed

 3   out.           You may run out of material to work with so it

 4   remains a cold case.

 5             Q.      What if you found that there was not probable

 6   cause to the complaint,                  can you just close the case?

 7           A.        If there was no probable cause,            the case could

 8   be closed.             However,       because we close it doesn 1 t     mean it

 9   can 1 t        ever be re-investigated.

10             Q.      Okay.

11                            MS.   SMITH:     I   am just going to do a quick

12                     review and I         think I    covered everything.

13                             (Short recess was taken.)

14           Q.       Did you have any communications or aware of any

15   communications relating to this case,                     Nicole Chase 1 s case

16   other than what we discussed today or is contained in the

17   reports?

18           A.       No.

19           Q.       And in the IA investigation,             aside from that?

20           A.       No.

21                            MS.   SMITH:     That 1 s all I have.

22   EXAMINATION BY MR.                  MORAGHAN:

23           Q.       Sergeant,          the false statement occurred in May of

24   2017,       correct?

25          A.        I believe so,          yeah,    yes .

                            GOLDFARB AND AJELLO, LLC (203}      972-8320


                                                                  EXHIBIT H
Case 3:18-cv-00683-VLB Document 141-11 Filed 10/01/19 Page 7 of 8



                                                                        103


 1        Q.    And the information that was obtained after that

 2   which confirmed the original statement was,                in fact,

 3   false and misleading would simply confirm that she

 4   committed a crime,         that Ms.   Chase had commitment a crime

 5   in May of 2017,         correct?

 6                     MS.    SMITH:    Objection,    you can answer.

 7        A.    Yes.

 8        Q.    And we talked about a bond,            there is 2,500

 9   nonsurety bond in this case when she was arrested,

10   correct?

11       A.     That's correct.

12        Q.    Nonsurety bond means that the person arrested

13   does not have to put up any money or hire a bondman,

14   correct?

15       A.     Correct.

16       Q.     It's equivalent to a promise to appear,              they

17   appear in court,        if they don't appear in court they may

18   have to pay to the State of Connecticut $2,500,                correct?

19       A.     That is correct.

20       Q.     Ms.    Chase did not have to spend any money out of

21   her pocket to be released from the Canton Police

22   Department after she was arrested,              correct?

23       A.     That's correct.

24       Q.     And in Exhibit 10 there's talk about the

25   supplemental report and how is it noted to have different

                      GOLDFARB AND AJELLO, LLC (203)     972-8320


                                                           EXHIBIT H
Case 3:18-cv-00683-VLB Document 141-11 Filed 10/01/19 Page 8 of 8



                                                                           107


 1   STATE OF CONNECTICUT

 2                                      SS:    WALLINGFORD

 3   COUNTY OF NEW HAVEN

 4

 5                I,    Kevin Lambino,     a Registered Professional

 6   Reporter and Notary Public within and for the State of

 7   Connecticut,        do hereby certify that the within deposition

 8   of MARK J.        PENNEY was held before me on the 29th day of

 9   November,        2018.

10                I    further certify that the witness was first

11   sworn by me to tell the truth,              the whole truth and

12   nothing but the truth,          and was examined by counsel,           and

13   his testimony was recorded stenographically by me,                    it was

14   reduced to typewriting under my supervision,                  and I hereby

15   submit that the within contents of said deposition are

16   true and accurate to the best of my ability.

17                I    further certify that I am not a relative of

18   nor an attorney for any of the parties connected with the

19   aforesaid examination,          nor otherwise interested in the

20   testimony of the witness.

21               Dated at Wal f ingf Olfd,                        the 15th day

22
     of December, 2::8Vi !l~ ~~-.4J/.-1--u..<__:c__
23

24

25   (My commission expires October 31,               2021.)

                       GOLDFARB AND AJELLO, LLC (203)      972-8320


                                                               EXHIBIT H
